United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Alcova, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1619
Issued: June 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2009 appellant filed a timely appeal of the June 1, 2009 merit decision of the
Office of Workers’ Compensation Programs, which affirmed the denial of his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3(e), the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant sustained pulmonary sarcoidosis or other condition
causally related to his federal employment as a welder.
FACTUAL HISTORY
On January 15, 2008 appellant, then a 59-year-old plant mechanic, filed an occupational
disease claim for sleep apnea, hyperventilation, sarcoidosis and congestive heart failure. He
listed February 10, 2000 as the date of injury and April 23, 2005 as the date he first realized his
condition was employment related. In a statement received on February 11, 2008, appellant
described the physical demands of his job and identified employment factors that he believed

contributed to his claimed conditions. He noted prolonged exposure to noxious fumes caused by
welding and grinding and using caustic chemicals to clean and prepare welding surfaces.
Appellant stated that there was no uniform air circulation in the welding area or recirculation
fans to keep dust down. He stated that the grinders lacked hoses to extinguish dust from the area.
Appellant also advised that he was provided with an ill-fitting welding hood, with no respirator
or outside air source.
On February 28, 2008 the employing establishment provided a copy of appellant’s
position description, which confirmed that his plant mechanic duties included welding and
grinding. It noted that cavitation welding usually lasted three weeks a year and was one of the
most physically demanding tasks which appellant “could be performing ... 8 [to] 9 hours per day,
[4] days a week, up to 15 weeks per year,” with occasional overtime work. As to his claim of illfitting equipment and inadequate ventilation, the employer advised that welding areas were
equipped with exhaust fans and hoods supplied by fresh air. Since 1986, fresh air was supplied
to the hoods from pumps with air filters located outside the welding/grinding area. The
equipment was updated in 1999 and additional equipment installed in 2001 to cool the hood air
supply. Ventilation systems were installed around 1990 and were used when performing
welding and grinding on turbine runners. The system pulled air in from around the workers’ legs
and dispersed it above their heads. There were large ventilation fans to remove hot air located
just below the roof. The employer stated that workers were required to wear their personal
protective equipment when performing welding/grinding operations. When acid was used for air
arcing and grinding, employees were supplied with air hoods and/or respirators. It was noted
that air hoods were not designed to be airtight.
The Office received copies of appellant’s employee health records and medical records
from his treating physician, Dr. Eric E. Stevens, Board-certified internist in pulmonary disease.
Appellant was hospitalized on April 23, 2005 for progressive respiratory distress. A mediastinal
biopsy showed noncaseating granulomas consistent with sarcoidosis. Appellant was also
diagnosed with pneumonia, diastolic congestive heart failure, type 2 diabetes, possible sleep
apnea and obesity hypoventilation.1 On August 19, 2005 Dr. Stevens advised that appellant had
recently undergone a sleep study that established sleep apnea.2 As to his pulmonary condition,
he stated that a recent computerized tomography (CT) scan showed that lymphadenopathy had
dramatically improved from an earlier study on April 23, 2005. Moreover, the previously seen
patchy pulmonary infiltrates had resolved. A pulmonary function study administered earlier that
day was reported as “near normal.” Dr. Stevens diagnosed biopsy-proven sarcoidosis, diastolic
cardiac dysfunction, right heart failure, obstructive sleep apnea, diabetes and history of kidney
stones. He advised that the previously seen patchy infiltrate on CT scan may have been an
infection or sarcoid. Appellant was using oxygen and a continuous positive airway pressure
(CPAP) machine for his sleep apnea. Dr. Stevens advised that appellant could continue to work
with some moderate work restrictions, such as avoiding work on high platforms at the end of
cranes. Otherwise, appellant seemed to be doing well at work and had improved considerably
since first seen in the spring 2005.
1

The hospital discharge summary did not list appellant’s weight, but contemporaneous medical records indicated
that he weighed in excess of 350 pounds.
2

Overnight polysomnography testing was performed on May 20, 2005.

2

On March 24, 2006 Dr. Stevens reported that appellant had been doing well, with no
coughing, wheezing or chest pain, but with some dyspnea on exertion, especially if appellant
climbed anything. Appellant used his CPAP regularly at night and reported having a good
energy level during the day until about 5:00 p.m. when he grew tired. His weight was listed at
358 pounds and his various diagnoses remained unchanged. Dr. Stevens advised against
climbing greater than 10 feet at work.
On January 19, 2007 Dr. Stevens noted that a recent CT scan showed improvement in
appellant’s mediastinal and hilar lymphadenopathy, with a decrease in size and number of the
lymph nodes. The diagnostic study also showed improvement in the lung parenchymal
interstitial reticulonodular pattern. Dr. Stevens reported that appellant was doing well and he
continued to work, but recently had what sounded like a cold. Appellant also reported a little
more shortness of breath with activity, particularly when climbing stairs. Dr. Stevens advised
that appellant had gained significant weight at 418 pounds. He diagnosed biopsy-proven
sarcoidosis and noted that appellant’s CT scan showed improvement. Additional diagnoses
included a history of patchy infiltrate on CT scan with minimal residual reticulonodular pattern;
diastolic cardiac dysfunction with right heart failure -- clinically better, though prone to edema;
obstructive sleep apnea; hypoxia; diabetes; renal insufficiency; and self-reported increased
shortness of breath. Dr. Stevens continued appellant’s work restriction with respect to going up
and down in a crane, but found that he was able to climb short distances, for example to change a
light bulb with a ladder.
On June 7, 2007 Dr. Kate Flanigan Sawyer, an physician with the U.S. Department of
Health and Human Services, Federal Occupational Health (FOH), conducted a medical
surveillance examination.3 In a September 13, 2007 report, she did not list any employmentrelated diagnoses. Dr. Sawyer placed an “x” on the form indicating that there were “No medical
findings ... noted that indicate a work-related injury/illness.” The report identified several health
problems not caused by work, which included sarcoidosis, diabetes mellitus, obstructive sleep
apnea, obesity, vision loss, knee pain, back pain, abnormal cholesterol and hypertension.
Dr. Sawyer also noted that appellant had a moderate bilateral mid/high frequency hearing loss,
but she did not address causation. Appellant’s work limitations included no crane operation, no
climbing, no arduous exertion and no prolonged kneeling. He was encouraged to utilize
protective equipment when exposed to loud noise.
On August 3, 2007 Dr. Stevens noted that appellant reported doing well since his last
visit. Appellant’s sleep quality had improved after acquiring a new bed and use of his CPAP
every night, which resulted in fairly good daytime energy. Dr. Stevens reported no shortness of
breath, no coughing, no wheezing, no fevers or chills and no chest pain. There were no visual
complaints, skin complaints or musculoskeletal complaints. Appellant’s weight was listed at 431
pounds. Dr. Stevens repeated his prior list of diagnoses and reiterated that appellant was “doing
well.” As to appellant’s work restrictions, he was to avoid going up in the crane but allowed to
use a 10- to 12-foot ladder to change light bulbs. Dr. Stevens explained that because of
appellant’s stable subjective status, no specific diagnostic tests or studies were presently
required.
3

Dr. Sawyer is Board-certified in occupational medicine.

3

In a December 11, 2007 letter, Dr. Stevens noted that appellant had been a patient since
April 2005 and had biopsy-proven sarcoidosis, with a history of pulmonary involvement. He
stated that other issues included diastolic and cardiac dysfunction, right heart failure, diabetes,
chronic hypoxia, renal insufficiency and sleep apnea. Dr. Stevens advised that appellant had an
apnea-hypopnea index of 45, which was indicative of severe sleep apnea, but that he was
compliant on CPAP.
In a January 7, 2008 letter, Dr. Sawyer noted that appellant requested that she submit a
description of his current status at the workplace. As a medical reviewing officer for FOH, she
reviewed his periodic surveillance examinations for the employing establishment from 2004 to
2007 and provided medical clearances for his job as power plant mechanic. Dr. Sawyer
explained that appellant’s current exposures at work included noise, dust, occasional heat stress,
coatings (coal tar, epoxies), solvents, welding fumes and heavy metals (arsenic, cadmium,
chromium, lead, manganese, nickel and zinc). Appellant was also involved in occasional
confined space welding operations. According to his workplace exposure assessment form, he
currently used protective equipment 100 percent of the time (such as earplugs, respirator and
welding leathers). Additionally, appellant had not reported any current symptoms from his
exposures. Dr. Sawyer stated that appellant informed her that, during his almost 32 years of
work at the employing establishment, his exposures had been much greater in the past and that
protective equipment had not been used on the job, particularly with welding. She advised that
he was currently medically cleared for his job with a restriction and his respirator clearance was
limited. Due to a nonwork-related medical problem, appellant was restricted from climbing
anything taller than eight feet. His respirator clearance was limited to supplied-air respirators or
powered-air purifying respirators and he was cleared for using a respirator at mild exertion only.
During appellant’s June 7, 2007 physical examination, there was no shortness of breath,
wheezing or coughing. Dr. Sawyer also indicated that appellant’s physical examination revealed
distant decreased lung sounds. She noted that his pulmonary function had declined each year
from 2004 to 2007 and his latest pulmonary function study followed a moderately restricted
pattern, with reported values at approximately 60 percent of predicted. Because appellant’s
respiratory status had declined over the years and he already had limitations at work, Dr. Sawyer
predicted that his job limitations would become greater in the future.
In a report dated January 29, 2008, Dr. James W. Washburn, an internist with the
Department of Veterans Affairs (VA), noted that appellant had been a patient of his since
July 2006. On March 28, 2005 appellant was admitted to the Sheridan medical center due to a
three-week history of shortness of breath and was diagnosed and treated for pneumonia. He
improved with treatment and was discharged on March 31, 2005. On April 19, 2005, however,
appellant presented to the Casper outpatient clinic with a persistent cough and was treated with
another course of antibiotics. Dr. Washburn noted that appellant was subsequently admitted to
the medical center in Loveland on April 23, 2005 due to shortness of breath and a persistent
cough and was seen in consultation by two pulmonologists. Pulmonary function studies
administered at the time revealed a moderate obstructive lung defect. Additionally, a CT scan of
the chest showed right infiltrate with a reticulonodular pattern and a mediastinal biopsy
confirmed the diagnosis of sarcoidosis. Appellant was discharged on April 28, 2005 in improved
condition. Since April 2005, he had been treated by Dr. Stevens for sarcoidosis at regular
intervals. Regarding the cause of appellant’s pulmonary condition, Dr. Washburn stated that the
etiology of sarcoidosis was unknown but that current medical literature supported environmental
4

factors as a possible cause. He stated that “[f]rom [appellant’s] detailed description of his
working environment at the hydroelectric plant, it is plausible that his [s]arcoidosis is work
related.”
On May 23, 2008 Dr. Stevens submitted a one-paragraph letter noting that appellant had
been his patient since April 2005 and had biopsy-proven sarcoidosis with a history of pulmonary
involvement. Appellant underwent additional diagnostic testing on May 23, 2008 and the CT
scan showed persistent mediastinal and hilar adenopathy, consistent with sarcoidosis. In
addition, recent pulmonary function studies confirmed restrictive pulmonary physiology, which
had worsened slightly since 2005. Dr. Stevens stated that appellant’s condition remained the
same as before and he was maximally compliant with therapy.
The Office referred appellant to Dr. Lawrence H. Repsher, a Board-certified pulmonary
disease specialist, who examined him on February 18, 2009. Dr. Repsher reviewed appellant’s
employment and medical histories, diagnostic records, performed a physical examination and
administered a pulmonary function and arterial blood gas studies. He found no evidence of any
occupational lung disease and no evidence of welders’ siderosis or other welding-related
disorder. Dr. Repsher diagnosed morbid obesity (self-reported weight of 407 pounds),
sarcoidosis, insulin-dependent diabetes mellitus, mild chronic renal failure -- probably secondary
to diabetes, dyslipidemia, history of ureterolithiasis, recurrent gouty arthritis, obstructive sleep
apnea -- very severe and pulmonary hypertension with decompensated biventricular congestive
heart failure.
Based on the findings on examination and review of the medical records, Dr. Repsher
advised that appellant did not currently or previously sustain any occupational lung disease
related to his work as a welder. He explained that pulmonary sarcoidosis was a disease of
unknown cause, which had never been statistically related to work as a stainless steel welder.
Dr. Repsher found that appellant’s pulmonary function abnormalities were more than adequately
explained by his morbid obesity, sleep apnea and pulmonary sarcoidosis. He added that it was
probably unsafe for appellant to work off the ground on ladders or scaffolding, but given
appropriate respiratory protection, he could continue to work as a welder, albeit with some
discomfort in view of his morbid obesity and decompensated right ventricular heart failure.
In a February 27, 2009 decision, the Office denied appellant’s claim. It found that, while
the record supported that the claimed occupational exposures occurred, the medical evidence did
not establish that his diagnosed conditions were related to his work activities as a welder.
Appellant requested reconsideration on April 6, 2009 and submitted additional treatment
records. In a May 9, 2005 report, Dr. Stevens stated that he initially evaluated appellant during
the April 2005 hospitalization. He underwent a mediastinal lymph node biopsy that confirmed
sarcoidosis as the cause of his mediastinal and hilar adenopathy. Dr. Stevens also found a patchy
right lower lobe density on a CT scan, which may have been pneumonia, but could also have
been focal sarcoidosis. There was also evidence of sleep apnea, diastolic heart failure and right
heart dysfunction. Dr. Stevens stated that with diuresis and oxygen therapy appellant had done
much better. He noted that appellant was employed as a journeyman, which was basically an allaround job “where he does just about everything, welding, repair work, etc.” Under the heading
“Social History,” Dr. Stevens reported that appellant had a variety of exposures including

5

asbestos and welding. Appellant also had a pet cat and was a nonsmoker. After reviewing a
recent pulmonary function study, Dr. Stevens stated that most of appellant’s impairment was
“probably” attributable to his “body habitus,” so it was “not clear whether the sarcoidosis [was]
actually causing any problems.” He reiterated that the patch of infiltrate on the CT scan “may
certainly have been an infectious pneumonia.”
A February 15, 2008 treatment note stated that appellant sounded a little worse.
Appellant told Dr. Stevens that this typically happened starting with a work-related activity that
occurred in the fall when he would go into Freemont Canyon. Dr. Stevens advised that appellant
was having more shortness of breath and more fluid retention. Appellant used his CPAP every
night for eight or more hours without any complications and had good energy during the day
until the late afternoon. Dr. Stevens found no current coughing or wheezing, just dyspnea on
exertion. He noted that appellant probably had another year of working and had been exposed to
welding and metal grinding dust in the past. Dr. Stevens diagnosed biopsy-proven sarcoidosis,
sleep apnea, hypoxia, diabetes, history of renal insufficiency and diastolic heart failure. He also
noted that appellant’s peripheral edema might be worse, which could reflect worse oxygenation
or worse right heart failure. The increase in shortness of breath could be due to weight gain or
represent a flare of sarcoidosis, “though his lungs are clear.” When seen on May 23, 2008,
Dr. Stevens noted that subjectively appellant was about the same with dyspnea on exertion, no
coughing and no wheezing.
The Office also received a May 20, 2008 FOH medical surveillance examination report
from Dr. Christopher M. Snyder, an internist, who diagnosed pulmonary sarcoidosis with
interstitial pulmonary fibrosis, type 2 diabetes and sensorineural hearing loss. The report did not
address the etiology of any diagnosed condition.
In a June 1, 2009 decision, the Office denied appellant’s occupational disease claim,
finding that the medical evidence failed to establish a causal relationship between his diagnosed
conditions and his employment.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.5
4

5 U.S.C. §§ 8101-8193 (2006).

5

20 C.F.R. § 10.115(e), (f) (2009); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

6

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.6
The issue of whether a claimant’s disability is related to accepted conditions of his
employment is a medical question that must be established by probative medical opinion from a
physician. Medical opinions must be of reasonable medical certainty and supported with
rationale explaining the nature of the relationship between the diagnosed condition and specific
employment factors.7 While the opinion supporting causal relationship does not have to reduce
the cause or etiology of a disease or condition to an absolute certainty, the opinion must be one
of reasonable medical certainty and not speculative or equivocal in character.8 A medical
opinion not fortified by medical rationale is of diminished probative value.9
ANALYSIS
Appellant contends that his employment as a welder and mechanic at the employing
establishment caused his pulmonary and other medical conditions. The Office accepted that he
was exposed to various chemicals, fumes and dusts in his federal employment. The Board finds
that appellant has not submitted sufficient medical evidence to establish that any of his diagnosed
medical conditions was caused or contributed to by his exposures in his federal employment.
The medical evidence of record reflects that appellant was hospitalized on April 23, 2005
for progressive respiratory distress. A biopsy was obtained that showed evidence leading to the
diagnosis of sarcoidosis. Appellant was also diagnosed with pneumonia, congestive heart
failure, diabetes mellitus and sleep apnea. Following his hospitalization, he was treated on a
regular basis by Dr. Stevens, a specialist in pulmonary disease, who obtained diagnostic testing
that showed improvement from earlier studies. Dr. Stevens confirmed the diagnosis of biopsy
proven sarcoidosis and noted that earlier seen infiltrates observed on the CT scans may have
been an infection or sarcoid. While he noted that appellant could continue to work within certain
specified restrictions, Dr. Stevens did not provide any opinion relating appellant’s diagnosed
conditions to his federal employment. Dr. Stevens’ treatment notes from 2005 to 2008 do not
adequately explain how appellant’s pulmonary condition or other medical problem related to his
duties and exposures as a welder or mechanic. He addressed appellant’s obesity and treatment
for obstructive sleep apnea, for which appellant obtained some relief with compliance on CPAP.
In a May 5, 2005 report, Dr. Stevens addressed appellant’s job as a journeyman welder and
mechanic and noted that there had been certain occupational exposures arising in his job.
However, he obtained a pulmonary function study and stated that appellant’s sarcoidosis was
6

Victor J. Woodhams, supra note 5.

7

See Roy L. Humphrey, 57 ECAB 238 (2005); Steven S. Saleh, 55 ECAB 169 (2003).

8

See Kathy A. Kelley, 55 ECAB 206 (2004).

9

See David L. Scott, 55 ECAB 330 (2004).

7

probably attributable to his body habitus and that the patchy infiltrate seen on CT scan may have
been an infectious pneumonia. This is not sufficient medical opinion to relate appellant’s
diagnosed conditions to any exposure in his federal employment, as alleged. None of the
treatment records from Dr. Stevens contain an adequate explanation of how the various
diagnoses relate to appellant’s federal employment.
In a January 29, 2008 report, Dr. Washburn stated that “[f]rom [appellant’s] detailed
description of his working environment at the hydroelectric plant, it is plausible that his
[s]arcoidosis is work related.” This opinion on causal relationship, however, is speculative and
equivocal. Dr. Washburn acknowledged that the etiology of sarcoidosis was unknown but that
medical literature indicated that environmental factors were a possible cause. He did not provide
a detailed description of appellant’s work environment or the accepted exposures arising in his
work as a welder or mechanic. Moreover, Dr. Washburn did not provide any extensive
discussion of the medical literature to which he referred as supporting a possible cause for
appellant’s pulmonary condition. This report is not sufficient to establish appellant’s claim as
causation is couched in speculative terms.
The medical evidence from Dr. Sawyer and Dr. Repsher does not support causal
relationship. Based on a June 7, 2007 examination, Dr. Sawyer reported that there were no
medical findings to support a work-related injury or illness. She identified several health
problems not caused by work, including sarcoidosis, diabetes, obstructive sleep apnea and
obesity. Dr. Sawyer subsequently reviewed appellant’s surveillance physical examinations from
2004 to 2007 and addressed his exposures at work to dust, coatings, solvents, welding fumes,
noise and heavy metals. However, she did not attribute any of his diagnosed conditions to these
accepted exposures. Rather Dr. Sawyer noted that appellant was cleared to work but had
restrictions due to nonwork-related medical problems. She noted a decrease in pulmonary
functioning each year from 2004 but did not attribute this to any exposures in appellant’s work as
a welder or mechanic.
In a February 18, 2009 report, Dr. Repsher stated that appellant did not currently have or
previously sustain any occupational lung disease related to his work as a welder. He was
provided with appellant’s medical records, reports from diagnostic studies and obtained a
pulmonary function and arterial blood gas studies. Based on his examination, Dr. Repsher found
that appellant did not have any evidence of a pulmonary condition related to his job as a welder.
He explained pulmonary sarcoidosis was a disease of unknown cause which had never been
statistically shown as related to the work appellant performed. Dr. Repsher attributed appellant’s
medical conditions to his morbid obesity, sleep apnea and decompensated right ventricular
function.
Based on the evidence of record, appellant failed to establish that any of his diagnosed
conditions are causally related to his employment as a plant mechanic or welder. The Board
finds that the Office properly denied his occupational disease claim.
CONCLUSION
Appellant has not met his burden of proof to establish any medical condition, including
pulmonary sarcoidosis, as causally related to his federal employment work exposure.

8

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

